   Case: 1:20-cv-00570 Document #: 126 Filed: 07/17/20 Page 1 of 7 PageID #:4503




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION
______________________________________________________________________________

    DISH NETWORK L.L.C.,               )
                                       )
    Plaintiff,                         )
                                       )
    v.                                 )        Case No. 1:20-CV-00570
                                       )        Hon. Thomas M. Durkin
                                       )
    COX MEDIA GROUP, LLC et al.,       )
                                       )
    Defendants.                        )
______________________________________________________________________________


                PLAINTIFF’S MOTION FOR A STAY PENDING APPEAL

       Plaintiff DISH Network L.L.C. respectfully moves this Court to stay enforcement of the

Court’s forthcoming denial of Plaintiff’s motion for preliminary injunction pending appeal, or at

least until a decision by the Court of Appeals for the Seventh Circuit on a stay. In support of this

motion, DISH states as follows:

                                        INTRODUCTION

       During the status conference held on July 16, 2020, this Court indicated that it would deny

DISH’s Motion for a preliminary injunction (Dkt. 91). DISH intends to appeal this Court’s order.

In conjunction with its appeal, DISH is filing this motion asking the Court for a stay of its order to

maintain the status quo, preventing a blackout of crucial sources of information during the national

COVID-19 emergency. Specifically, DISH requests that the Court issue a stay pending appeal to

permit uninterrupted retransmission of the Cox stations. Should the Court decline to issue a stay

pending the duration of the appeal, then DISH respectfully requests that the Court grant a stay until

DISH has a chance to raise the stay request with the Court of Appeals and the Court of Appeals

acts on that request. DISH is willing to seek a stay from the Court of Appeals as soon as possible,
   Case: 1:20-cv-00570 Document #: 126 Filed: 07/17/20 Page 2 of 7 PageID #:4504




and no later than 7 days from a decision of this Court on this motion. But without a stay from this

Court during the interim period between Monday at noon and a ruling by the Court of Appeals, a

blackout is likely to ensue for the approximately one million viewers to whom DISH retransmits

the Cox stations. Uninterrupted retransmission of critical news coverage and live programming to

viewers is paramount during this difficult time, as recognized in public statements by Federal

Communications Commission Chairman Ajit Pai, who has called for a quiet period on blackouts

and cooperation among broadcasters and distributors. To that end, DISH is also negotiating with

Defendants a temporary extension to permit uninterrupted retransmission during the pandemic,

but such negotiations may well take time beyond the anticipated date of the Court’s denial of the

preliminary injunction motion. Thus, DISH believes there are proper grounds for a stay pending

appeal.

                                    APPLICABLE STANDARD

          Requests for stays pending appeal are governed by Fed. R. Civ. P. 62(d), which provides

that “[w]hile an appeal is pending from an interlocutory order . . . that grants, dissolves, or denies

an injunction, the court may suspend, modify, restore, or grant an injunction on terms for bond or

other terms that secure the opposing party’s rights.” Fed. R. Civ. P. 62(d).

          Courts use the following factors in determining if the stay request should be granted:

          (1) the showing of likelihood of success on appeal;
          (2) the likelihood of irreparable harm absent the court order;
          (3) the harm to other parties from a possible court order; and
          (4) the public interest.

          Hilton v. Braunskill, 481 U.S. 770, 776 (1987); Outboard Marine Corp. v. Thomas, No. 85

C 3287, 1985 WL 1592, at *1 (N.D. Ill. May 24, 1985); see also, Bradford-Scott Data Corp. v.

Physician Computer Network, Inc., 128 F.3d 504, 505 (7th Cir. 1997). These factors weigh in

favor of granting DISH’s motion.



                                                   2
     Case: 1:20-cv-00570 Document #: 126 Filed: 07/17/20 Page 3 of 7 PageID #:4505




                                           ARGUMENT

A.      DISH Has a Strong Likelihood of Success on Appeal

        Of course, by determining to deny DISH’s request for a preliminary injunction, this Court

has already expressed its view that, at this juncture of the proceedings, it believes DISH does not

have a reasonable likelihood of success. The Seventh Circuit, however, has set forth a more

relaxed standard for stays pending appeal, observing, “if the appeal has some though not

necessarily great merit,” then a showing of great harm “would justify the granting of an injunction

pending appeal.” Cavel Int’l, Inc. v. Madigan, 500 F.3d 544, 547 (7th Cir. 2007). In addition,

when considering a stay pending appeal, a district court should be “mindful of the fact that, when

it comes to injunctions, it should seek to ‘minimize the costs of being mistaken.’” Cmty.

Pharmacies of Indiana, Inc. v. Indiana Family & Soc. Servs. Admin., 823 F. Supp. 2d 876, 879

(S.D. Ind. 2011) (citing Abbott Labs. v. Mead Johnson & Co., 971 F.2d 6, 12 (7th Cir. 1992)); see

also in re A & F Enterprises, Inc. II, 742 F.3d 763, 766 (7th Cir. 2014) (stating that the purpose of

a stay is “to minimize the costs of error.”).

        DISH meets this more relaxed likelihood-of-success standard. Defendants’ position in this

case hinges on their claim that the Northwest acquisition closed first. However, the documents

produced by Defendants in limited discovery confirmed the opposite—that the Cox acquisition

closed first, which is more than sufficient to establish a “better than negligible” chance of success

on the merits. Meridian Mut. Ins. Co. v. Meridian Ins. Grp., Inc., 128 F.3d 1111, 1114 (7th Cir.

1997); see also Dkt. 95 at 9-14. In a multi-billion-dollar transaction where documentation of the

actual sequence of the closing steps was even more critical than usual, it was Defendants’

declarants—not their documents—that offered the only purported support for Defendants’ claim.

Yet DISH was given no opportunity to test those declarations in discovery, or even to obtain any




                                                 3
     Case: 1:20-cv-00570 Document #: 126 Filed: 07/17/20 Page 4 of 7 PageID #:4506




documents beyond the handful produced for the limited period of December 2019. The Defendants

themselves have submitted declarations from two persons who rely on material before December

2019. See Dkt. 108-2 (Declaration of Aaron Sobel), and 108-3 (Declaration of Brian Brady).

Additionally, in their response to DISH’s motion for a preliminary injunction, Defendants heavily

relied on a DISH document from early 2019. See Dkt. 109 at 4-5 and Ex. DD. It would have been

proper to allow DISH to obtain the additional discovery it requested. See Dkt. 98 at 5 (explaining

that “the sequencing documents and communications are critical to DISH’s motion for a

preliminary injunction—specifically to the issues of the application of DISH’s retransmission

agreement with Cox and Defendants’ intent to interfere with that agreement.”).

B.      DISH Will be Irreparably Harmed Absent a Stay

        If a stay is not granted, a blackout of the Cox stations from approximately one million

viewers in ten markets will be swift and inevitable. “[H]arm is considered irreparable if it cannot

be prevented or fully rectified by the final judgment after trial.” Whitaker By Whitaker v. Kenosha

Unified Sch. Dist. No. 1 Bd. of Educ., 858 F.3d 1034, 1045 (7th Cir. 2017) (internal citation

omitted). As DISH has already explained, it will immediately lose subscribers who will switch to

another distributor and who may never return. Dkt. 95 at 16-18. Indeed, the FCC has explained

that blackouts pose harm to distributors generally and DISH specifically. 1 Money damages will

not recoup DISH’s lost customers or goodwill. Id. at 18. Intangible harms such as damage to




1
  See General Motors Corporation and Hughes Electronics Corporation, Transferors, and The News
Corporation Limited, Transferee, Memorandum Opinion and Order, 19 FCC Rcd. 473, 530 ¶ 126 (2004)
(“[C]omplete loss of access to certain highly popular programming networks may harm the foreclosed
unaffiliated competitor in the marketplace[.]”); Competitive Impact Statement of Plaintiff United States
of America, United States v. The Walt Disney Co. and Twenty-First Century Fox, Inc., Case No. 18-CV-
5800, at 7 (S.D.N.Y. Aug. 7, 2018) (“[A]n MVPD’s failure to reach a licensing agreement with Disney
would result in the blackout of Disney’s networks, including ESPN, and threaten some subscriber loss for
the MVPD, including those subscribers that value ESPN’s content.”).


                                                   4
     Case: 1:20-cv-00570 Document #: 126 Filed: 07/17/20 Page 5 of 7 PageID #:4507




reputation or goodwill are presumed irreparable. SMC Corp. v. Lockjaw, LLC, 481 F. Supp. 2d

918, 928 (N.D. Ill. 2007).

C.      Defendants Will Not be Harmed by a Stay

        Because of DISH’s likelihood of success on the merits, there is a corresponding decrease

in the harm to Defendants that the Court should consider. See In re A & F Enters., 742 F.3d at

766 (applying a “sliding scale” approach, such that “the greater the moving party’s likelihood of

success on the merits, the less heavily the balance of harms must weigh in its favor.”).

        The Defendants will not be harmed by the Court issuing a stay pending an appeal, just as

they have not been harmed by the TRO. DISH will continue to pay retransmission fees and will

pay any additional fees due at the end of the litigation if so ordered by the Court.

D.      The Public Interest Strongly Militates in Favor of a Stay

        Finally, the public interest would be severely damaged absent a stay. In the midst of a

pandemic unprecedented in this country’s history, access to information from public safety

officials is crucial for the public. DISH has nearly one million subscribers in the ten markets where

Cox has stations. Dkt. 95 at 16. Losing access to the local news will be devastating for those

subscribers, as they will lose access to important safety information about COVID-19. At a time

when local officials are constantly considering and issuing vital public health orders including

quarantine or shelter-in-place ordinances, closures of restaurants, bars, and many other local

businesses, and other virtually unprecedented public health measures, (see, Dkt 121, Fifth

Amended General Order re: Covid-19 Public Emergency) it is more important than ever for

subscribers to have reliable access to local news. For this reason, FCC Chairman Ajit Pai has

called for a moratorium on blackouts during the emergency, encouraging distributors and




                                                  5
    Case: 1:20-cv-00570 Document #: 126 Filed: 07/17/20 Page 6 of 7 PageID #:4508




broadcasters to reach short-term extensions if necessary to avoid blackouts. 2 Failing to grant a

stay would expose DISH’s customers to the loss of this crucial information, irreparably harming

them and the broader public.

        For these reasons, DISH respectfully request that the Court issue a stay pending appeal.



Dated: July 17, 2020                                      Respectfully submitted,

                                                         /s/ Jared R. Butcher ___________
                                                         Pantelis Michalopoulos (pro hac vice)
                                                         Michael Dockterman (ARDC #: 3121675)
                                                         Jared R. Butcher (pro hac vice)
                                                         STEPTOE & JOHNSON LLP (Firm ID:
                                                         43315)
                                                         227 West Monroe, Suite 4700
                                                         Chicago, Illinois 60606
                                                         Telephone: (312) 577-1243
                                                         Fax: (312) 577-1370

                                                         - and -

                                                         1330 Connecticut Avenue, N.W.
                                                         Washington, D.C. 20036
                                                         Telephone: (202) 429-3000

                                                         Attorneys for Plaintiff DISH Network L.L.C




2
 FCC, Press Release, Chairman Pai Commends Broadcasters' Coronavirus Response And Calls For
Further Action (Mar. 17, 2020), https://docs.fcc.gov/public/attachments/DOC-363102A1.pdf (“[Pai] also
asked broadcasters to work with cable and satellite operators to avoid service disruptions during the next
60 days, such as by agreeing, if necessary, to short-term extensions to expiring retransmission consent
agreements.”).


                                                    6
   Case: 1:20-cv-00570 Document #: 126 Filed: 07/17/20 Page 7 of 7 PageID #:4509




                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 17th day of July 2020, a true and accurate

copy of Plaintiff DISH Network L.L.C.’s Motion for a Stay Pending Appeal was served

electronically using the Court’s CM/ECF system to all counsel of record and parties receiving

electronic notice of pleadings filed in this case.




                                                         /s/ Jared R. Butcher

                                                         Jared R. Butcher
